DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Arnold Weintraub on 02/07/2022.
The application has been amended as follows: 
2. (Currently Amended) A method for improving a shear strength in the Z- axis of an additive manufactured product, the improvement comprising:
depositing a plurality of bead layers, each layer lying in a horizontal plane, each layer having a first terminal bead at a first end thereof, and a second terminal bead at an opposite end thereof, and medial beads therebetween, each second terminal bead being deposited such that a horizontal axis of the second terminal bead is normal to the other beads in its associated layer; and
alternating the first terminal bead and the second terminal bead between adjacent layers, each second terminal bead being deposited such that the horizontal axis of the second terminal bead is normal to the remaining beads in such layer and each such normal terminal bead having a width equal to about one-half of the width of the remaining beads in its associated layer.
3. (Currently Amended) The method of claim 2, wherein a vertical axis of the medial beads between adjacent layers are offset with respect to each other such that a center of the medial beads of each layer is such that a central axis of one bead is offset with respect to the layer associated bead disposed therebeneath or thereabove.

Allowable Subject Matter
Claims 2-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 2, the primary reason why it is deemed novel and non- obvious over the prior art of record to have a method for increasing a shear strength as instantly claimed is that the prior arts Carr (US 2015/0197060 – of record), which is/are regarded as being the prior arts closest to subject- matter of the claim 2, alone or in combination fails to teach or suggest depositing a plurality of bead layers, each layer lying in a horizontal plane, each a second terminal bead being deposited such that a horizontal axis of the second terminal bead is normal to the other beads in its associated layer; and alternating the first terminal bead and the second terminal bead between adjacent layers, and each such normal terminal bead having a width equal to about one-half of the width of the remaining beads in its associated layer.
Therefore, claim 2 is deemed novel and non-obvious over the prior art of record.
Regarding claim 3, it depends from claim 2; thus, it is also deemed novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743